Citation Nr: 1733732	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016. 

In February 2017, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a June 2017 statement, the appellant requested a second videoconference Board hearing.  The Veteran provided no rationale for his requested hearing; but rather indicated that he disagreed with the most recent supplement statement of the case in which the Appeals Management Center continued the noncompensable disability rating for his service-connected bilateral hearing loss.  As indicated above, the Veteran has already been afforded a Board hearing in July 2016.  The applicable regulation grants the Veteran the right to a hearing and one has already been afforded.  Accordingly, the Board concludes that a second Board hearing is not warranted.  See 38 C.F.R. § 20.700.


FINDING OF FACT

The results of the audiological evaluations have indicated the Veteran has no worse than Level IV hearing loss in the right ear and Level II hearing loss in the left ear.





CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examination in May 2012 and February 2017.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran has been assigned a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, DC 6100 for his bilateral hearing loss.  He contends that he is entitled to a higher disability rating.  

The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in May 2012.  The Veteran reported being around noisy generators and firing weapons while in service.  He noted that he did not wear hearing protection.  The Veteran reported difficulty understanding spoken conversations, especially when there was background noise or if not facing the speaker.  On that occasion, puretone thresholds, in decibels, were as follows:





HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
35
60
65
48.75
68
LEFT
40
40
50
55
46.25
88

The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Applying the results from the May 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  When one ear has Level IV hearing loss and the other ear has Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII. 38 C.F.R. § 4.85.

A July 2012 VA audiological assessment note reflected that the Veteran complained of progressive hearing loss and increasing difficulty comprehending speech.

In a January 2013 correspondence, the Veteran's spouse noted that the Veteran's hearing loss caused many arguments because he could not hear or misunderstood what she was saying.  She noted that she needed to be in front of him to talk to him or he would not hear exactly what she was saying to him.  

At the Veteran's July 2016 videoconference hearing, he reported that he would get into arguments with his wife and kids because they would say something to him and he would not hear them.  He stated that that he needed to look at their faces and read their lips.  He also noted that he could not hear sounds at certain pitches.  The Veteran's spouse testified that the Veteran's hearing loss caused animosity and arguments.  She noted that the radio and TV were very loud when the Veteran was listening to them.  

The Veteran was afforded a VA audiological examination in February 2017.  The Veteran reported that there were a lot of things that he did not hear unless "he put it loud."  He noted that he watched TV by himself because it was too loud for everyone else.  He noted that he had trouble hearing conversations because he had difficulty understanding.  He stated that it caused problems with his family.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
35
65
65
48.75
78
LEFT
30
35
50
55
42.50
84

The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Applying the results from the February 2017 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level II hearing loss in the left ear.  When one ear has Level III hearing loss and the other ear has Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII. 38 C.F.R. § 4.85.

In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluations discussed above, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, supra. As such, a higher rating is denied.

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  Although the Veteran noted his difficulties with his hearing, to include difficulty understanding spoken conversations and having to turn the volume on the TV up, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Veteran has not contended, and the evidence does not otherwise suggest, that his service-connected hearing loss precludes substantially gainful employment.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


